Case 7:16-cv-07887-NSR Document 122 Filed 04/04/20 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CLAUDIA BARBINI and MARYETTA HENRY,

16-cv-07887-NSR
Plaintiffs,

Vv.

FIRST NIAGARA BANK N.A., KEYBANKN.A., — ORDER
as successor in interest to First Niagara Bank N.A.,

IRINA DAMYANIDU, in her official and individual

capacities, ROBERT McMICHAEL, in his official

and individual capacities, and HUGH LAWLESS, in

his official and individual capacities,

Defendants.

 

x

THIS MATTER HAVING COME BEFORE THE COURT, by motion of Defendants
KeyBank National Association, successor by merger to First Niagara Bank, N.A., Irina
Damyanidu, and Robert McMichael (collectively, the “Defendants”), are granted leave to file a
joint motion for summary judgment with the following amended briefing schedule: moving
papers shall be served, not filed, no later than April 13, 2020; opposition(s) shall be served, not
filed, no later than May 22, 2020; and the reply shall be served no later than June 8, 2020. The
parties are directed to file all motion documents on the reply date, June 8, 2020, and to provide
two (2) copies of their respective motion documents to Chambers on the dates the documents are
served upon their adversaries. If Plaintiffs file a joint opposition, they will seek a page length
extension for the Memorandum of Law. If Plaintiffs file separate oppositions, they may seek
additional time to submit their paperwork.

We he Clams ,M Soo shared __

aoe

 

 

 

 

 

 

 

Dated. dV) / RL es ~
(tad iigionble Nelson S. Roman
Y
SCUMENE United States District Judge

ELECTRONICALLY Rey Chae sf Uo Cor { sene097 L
Oc #___> 4 Kern te hha wot) Celery,

DATE FILED: ;_ MAS 4

 

 

 

 
